UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
AVALANCHE IP LLC,                                              :
                                                               :   18-CV-9667 (JMF)
                                    Plaintiff,                 :
                                                               :
                     - against -                               :
                                                               :
IAPPAREL LLC and BCTS BRANDS LLC,                              :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X


                                  FINAL JUDGMENT ON CONSENT

        Plaintiff Avalanche IP LLC having filed a Complaint on October 22, 2018 against

Defendants IApparel LLC and BCTS Brands LLC asserting claims for trademark counterfeiting,

trademark infringement and unfair competition under the U.S. Trademark of 1946, 15 U.S.C.

§§ 1051 et seq., together with claims under New York State statutory and common law; and

Defendants having filed an Answer on January 7, 2019 denying Plaintiff’s claims; and the

parties, having agreed upon a resolution of this matter prior to a trial on the merits without any

admission of liability, and having entered into a settlement agreement for that purpose on the

record before the Court on April 4, 2019; and such settlement agreement providing for, inter

alia, the entry of a Final Judgment on Consent; and for good cause shown;

        IT IS ORDERED, ADJUDGED AND DECREED:

        1.       This Court has jurisdiction over the parties, the signatories hereto and the subject

matter of this action.

        2.       Except as set forth in paragraph 3 herein, Defendants, together with their officers,

managers, agents, servants, affiliates, employees, subsidiaries, successors and assigns, and

representatives thereof, and all other persons, firms or companies in active concert or

participation with them, or any of them, shall be and are hereby permanently enjoined and
restrained from selling, offering for sale, advertising, promoting and marketing any apparel

bearing the term AVALANCHE, or any variation thereof.

       3.      Notwithstanding the provisions of paragraph 2 herein, Defendants shall be

permitted to sell off their existing inventory of products bearing the term AVALANCHE as

follows:

       -       Style Nos. BB814223, BB814225, BB914223 and BB914225, in any colors or

       sizes, may be sold in the United States, its territories and possessions or any other foreign

       jurisdictions without restriction, to retailers or other buyers.

       -       Style Nos. BB814219 and BB914219, in any colors or sizes, may be sold outside

       of the United States, its territories and possessions; destroyed; or donated and/or

       transferred to a charitable organization of Defendants’ choosing. To the extent

       Defendants transfer any units of Style Nos. BB814219 and BB914219 to a charitable

       organization like Cradles to Crayons that reimburses a portion of Defendants’ costs, all

       such proceeds shall be donated to a charitable organization of Defendants’ choosing.

       Defendants shall provide Plaintiff with proof of such donations promptly after such proof

       is requested.

The sell-off and other disposal rights set forth in this paragraph 3 are strictly limited to the 9,540

units of inventory existing as of the date of this Final Judgment on Consent and shall not apply to

any other goods.

       4.      Within five (5) business days of the entry of this Final Judgment on Consent,

Defendants shall deliver to Plaintiff’s counsel three checks, all in the amount of $25,000, for a

total of $75,000. The first such check will be dated the same day that all three checks are

delivered to Plaintiff’s counsel and shall be made out to Plaintiff. The other two checks shall

leave the names of the payees blank and be dated July 15, 2019 and September 15, 2019,

                                                  2
respectively. The latter two checks shall be made out to a charity or charities of Harry Adjmi’s

choosing, and he will have sole discretion to select such charities. Defendants will be promptly

informed after the checks are delivered by Plaintiff to the charities Mr. Adjmi selects, and which

charities those are, together with a receipt for such donation from such charity or charities

       5.      This Final Judgment on Consent shall be binding on and apply to Sammy Catton,

a principal of Defendants. In the event any payments required under paragraph 4 of this Final

Judgment on Consent are not made, Defendants may recover such sums from Catton in his

personal capacity, in addition to Defendants. To the extent Plaintiff initiates contempt or other

proceedings against Defendants or Catton under this Final Judgment on Consent, it shall first

provide Defendants with written notice, through the undersigned counsel, of its intent to do so,

and specify the nature of the alleged violation of this Final Judgment on Consent in reasonable

detail. Defendants shall have seven (7) business days to cure any such alleged violation to

Plaintiff’s satisfaction. In the event any such alleged violations are not so cured and enforcement

proceedings are initiated, Plaintiff shall recover its reasonable attorney’s fees to the extent it

prevails.

       6.      Entry of this Final Judgment on Consent shall conclude this action to the

prejudice of any and all claims deemed merged and barred in accordance with the law.

       7.      This Judgment which may be signed in counterparts and may be obtained and

exchanged by electronic mail.




                                                   3
Any pending motions are moot. All
conferences (including the one scheduled
for May 23, 2019, see Docket No. 23) are
vacated. The Clerk of Court is directed to
close the case.


         April 15, 2019
